Citation Nr: 0739552	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  02-06 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability rating for 
degenerative changes of the cervical spine (neck disability) 
in excess of 10 percent prior to December 14, 2005, and in 
excess of 20 percent from December 14, 2005.  

2.  Entitlement to an initial disability rating for residuals 
of left shoulder injury, non-dominant, with radiculopathy of 
the left shoulder, forearm, and hand (left shoulder 
disability), in excess of 20 percent prior to December 14, 
2005, and in excess of 30 percent from December 14, 2005.  

3.  Entitlement to an initial disability rating for 
degenerative changes of the lumbosacral spine (low back 
disability) in excess of 10 percent.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
May 2000.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that, as relevant here, granted service 
connection and assigned a 20 percent disability rating 
effective from June 1, 2000, for the left shoulder disability 
and granted service connection and assigned a 10 percent 
disability rating effective from June 1, 2000, for 
degenerative joint disease of the lumbosacral and cervical 
spines.  This appeal has been before the Board three times 
before and was remanded in July 2003, May 2005, and June 2006 
for further development, which has now been completed.  As a 
result of the veteran's change in residence, responsibility 
for the veteran's claim now lies with the RO in Reno, Nevada.  


FINDINGS OF FACT

1.  Prior to December 14, 2005, the veteran's neck disability 
manifested no more than mild limitation of motion, with no 
muscle spasm, guarding, or localized tenderness, and no 
neurological symptoms.  

2.  From December 14, 2005, the veteran's neck disability 
manifested no more than moderate limitation of motion with 
forward flexion of 20 degrees and combined range of motion of 
140 degrees, no incapacitating episodes of intervertebral 
disc syndrome, and no excruciating pain, with excellent 
muscle tone and strength, good deep tendon reflexes, and no 
more than mild neurological manifestations in his inability 
to sense light touch on the distal portion of the left upper 
extremity.  

3.  During the entire rating period, the veteran's left 
shoulder disability did not  manifest in limitation of arm 
motion to 25 degrees from his body.  

4.  During the entire rating period, the veteran's low back 
disability did not manifest in any limitation of motion, 
muscle spasms, posture deformities, or neurological symptoms.    

5.   The veteran experiences some typical functional 
limitations due to pain from his three disabilities, and the 
record contains no evidence of exceptional impairments, 
hospitalizations due to his disabilities, or marked 
interference with employment.  

   
CONCLUSIONS OF LAW

1. The criteria for an initial disability rating for 
degenerative changes of the cervical spine in excess of 
10 percent prior to December 14, 2005, and in excess of 
20 percent from December 14, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.71a 
(with General Rating Formula for Diseases and Injuries of the 
Spine and Diagnostic Codes 5003, 5010, 5243), 4.123, 4.124, 
4.125 (with Diagnostic Codes 8510 to 8513, 8613, 8713) 
(2007); 38 C.F.R. §§4.71a (with Diagnostic Codes 5285 to 
5295) (2003); 38 C.F.R. §§4.71a (with Diagnostic Codes 5285 
to 5295) (2002).   

2.  The criteria for an initial disability rating for 
residuals of left shoulder injury, non-dominant, with 
radiculopathy of the left shoulder, forearm, and hand, in 
excess of 20 percent prior to December 14, 2005, and in 
excess of 30 percent from December 14, 2005, have not been 
met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a (with 
Diagnostic Codes 5200 to 5203) (2007).   

3.  The criteria for an initial disability rating for 
degenerative changes of the lumbosacral spine in excess of 
10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a (with General Rating Formula for 
Diseases and Injuries of the Spine and Diagnostic Code 5243); 
38 C.F.R. §§4.71a (with Diagnostic Codes 5285 to 
5295) (2003); 38 C.F.R. §§4.71a (with Diagnostic Codes 5285 
to 5295) (2002).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  The veteran's 
medical treatment records contain very little treatment for 
the disabilities at issue here.  Three compensation and 
pension (C&P) examinations have been conducted, however, that 
show that the condition of the veteran's low back disability 
was relatively stable throughout the rating period, so staged 
ratings are not appropriate with respect to that disability.  
As for the other two disabilities, the findings in the 
December 14, 2005, C&P examination report are markedly 
different from those before it.  Thus, for the left shoulder 
disability and for the neck disability, the ratings will be 
reviewed in two stages:  the first stage is the period prior 
to December 14, 2005, and the second stage is the period from 
that date forward.  

In addition, the rating criteria that applies to the 
veteran's disabilities has not remained constant during the 
rating period.  The criteria for rating a disability 
involving the shoulder and arm, radial nerve, and arthritis 
have remained constant since the claim was filed, so the 
current version of the regulations will be applied throughout 
the entire rating period for that rating criteria.  But the 
spine disability rating criteria that apply to the veteran's 
neck disability and to his low back disability, have changed 
twice during the course of the claim.  Compare 38 C.F.R. 
§ 4.71a (2002) (in effect prior to September 23, 2002) 
(oldest version) with 38 C.F.R. § 4.71a (2003) (effective 
September 23, 2002) (middle version) and 38 C.F.R. § 4.71a 
(2007) (effective September 26, 2003) (current version).   
The oldest version of the regulations will be applied during 
the entire rating period, the middle version of the 
regulations will be applied only to the veteran's condition 
from September 23, 2002, forward, and the current version of 
the regulations will be applied only to the veteran's 
condition from September 26, 2003, forward.  For those 
periods during which more than one version of the regulations 
is applicable, the highest rating from application of all of 
the versions will be assigned.  

I.  Schedular rating for the neck disability

Generally, in determining whether an increased rating is 
warranted, the criteria contained in all diagnostic codes 
that could be applicable are analyzed.  For all versions of 
the regulations, the musculoskeletal criteria for rating the 
veteran's neck disability are contained in the section of 
38 C.F.R. § 4.71a that applies to the spine.  Under the 
oldest and middle versions of the spine regulations, some 
diagnostic codes are not applicable to this veteran's neck 
disability because his disability is not of the dorsal spine 
(Diagnostic Codes (DCs) 5286, 5288, 5291) or of the lumbar 
spine (DCs 5289, 5292, 5295).  38 C.F.R. § 4.71a (2002); 
38 C.F.R. § 4.71a (2003).  Others are not applicable because 
the veteran's disability does not involve a fracture of the 
spine (DC 5285), ankylosis (DCs 5286, 5287), or a sacro-iliac 
injury (DC 6294).  38 C.F.R. § 4.71a (2002); 38 C.F.R. 
§ 4.71a (2003).  As a result, under the oldest and the middle 
versions of the regulations, the only criteria that is 
applicable is that governing limitation of motion of the 
cervical spine (DC 5290) and intervertebral disc syndrome 
(IDS) (DC 5293).  38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4.71a 
(2003).  

With respect to the current version of the regulations, the 
criteria for evaluating IDS is found under a different 
diagnostic code number, namely, DC 5243.  38 C.F.R. § 4.71a 
(2007).  As for the criteria for evaluating other aspects of 
the spine, they are set forth in the General Rating Formula 
for Diseases and Injuries of the Spine (General Formula).  
38 C.F.R. § 4.71a (2007).  And as with the prior versions of 
the regulations, the criteria relating to other segments or 
injuries to the spine will not be applied to this veteran's 
condition.  

Although the veteran has been diagnosed with degenerative 
joint disease of the cervical spine, the arthritis rating 
criteria need not be separately analyzed.  With a rating of 
10 percent, the veteran has already been assigned the highest 
rating possible for degenerative arthritis of the cervical 
spine without limitation of motion.  See 38 C.F.R. §§ 4.45(f) 
(the entire cervical spine is considered a group of minor 
joints on par with one major joint group); 4.71a, Diagnostic 
Code 5003 (a 20 percent rating is available only for 
involvement of 2 or more minor joint groups).  When there is 
limitation of motion of the joints involved, the arthritis is 
rated on the basis of the range of motion criteria.  As 
discussed above, the criteria for limitation of motion of the 
cervical spine under the musculoskeletal rating schedule is 
one set of criteria to be analyzed with respect to the neck 
disability.  Since the veteran cannot be rated twice for the 
same aspect of a disability, the arthritis provisions will 
not be separately addressed here.  38 C.F.R. § 4.14 (2007) 
(evaluation of the same manifestation under different 
diagnostic codes is to be avoided).  

In sum, the criteria for limitation of motion and for IDS 
under all three versions of the regulations will be analyzed 
for the portions of the rating period for which they are 
effective to determine whether rating higher than what was 
assigned is warranted.  

A.  Limitation of motion criteria

The limitation of motion criteria under the oldest and middle 
versions of the regulations authorizes a 20 percent rating 
for moderate limitation of motion and a 30 percent rating for 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5290 
(2002); 38 C.F.R. § 4.71a, DC 5290 (2003).  Apart from the 
provisions governing ankylosis, the current version of the 
regulations authorizes a 20 percent rating for (1) forward 
flexion of more than 15 degrees but not more than 30 degrees; 
(2) combined range of motion of not more than 170 
degrees; and (3) muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 30 percent rating is authorized for forward 
flexion of 15 degrees or less.  38 C.F.R. § 4.71a (General 
Rating Formula) (2007).  

1.  Period prior to December 14, 2005

None of those criteria is met during the period prior to 
December 14, 2005.  No range of motion measurements were 
taken at the May 2000 C&P examination and no findings were 
made as to muscle spasm, guarding, or localized tenderness. 
At the April 2003 C&P examination, the veteran was found to 
have 100 percent normal, pain-free range of motion of the 
cervical spine.  No muscle spasm was found.  And while the 
veteran complained of posterior neck pain with light skin 
stroke posteriorly, the examiner found that the veteran's 
complaint of neck pain was without neurological or mechanical 
deficits.  Soon after a car accident, the veteran had a 
June 2004 physical therapy consultation at which the examiner 
determined that no physical therapy was required because the 
veteran could do stretching exercises at the gym or at home 
to decrease the acute condition of muscle tightness that 
resulted from the accident.  No other examiners address the 
cervical spine during this first stage of the rating.  Thus, 
an increased rating for the neck disability on the basis of 
the limitation of motion criteria for the period prior to 
December 14, 2005, is not warranted on this record.  

There is evidence to the contrary in the record that relates 
to the first rating stage.   At the April 2002 C&P 
examination, when the veteran was made aware that the 
examiner was measuring his range of motion, his forward 
flexion of the cervical spine was only 20 degrees, which 
under the current criteria would warrant a 20 percent 
disability rating as of the effective date of the current 
regulations (that is, September 26, 2003).  But that examiner 
noted that when the veteran was not aware of the examiner's 
measurement, he had 100 percent normal, pain-free range of 
motion of the cervical spine; when he was aware of the 
examiner's scrutiny, his motion would stop suddenly and he 
would complain bitterly of pain.  The examiner noted the same 
inconsistency with respect to the range of motion of the 
veteran's lumbar spine.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  Evidence based on self-interest and 
a desire for monetary gain lacks credibility.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed Cir. 1996).  The Board finds that the veteran's 
limitation of motion was exaggerated when he became aware of 
the April 2002 examiner's scrutiny and finds further that the 
measurements taken as a result of his awareness of scrutiny 
were based on the veteran's self-interest in the outcome of 
the evaluation, and his desire for monetary gain, and thus 
are not credible.  On the other hand, the Board finds that 
the examiner's observations of the veteran's range of motion 
when the veteran was not aware of the examiner's scrutiny are 
very credible.  Since the credible evidence outweighs the 
evidence lacking credibility, no increased rating is 
warranted on the basis of the limited motion measurements of 
the cervical spine at the April 2002 C&P examination.  

2.  Period from December 14, 2005

The only other limitation of motion measurements in the 
record are from the December 14, 2005, C&P examination.  
Since the veteran's neck disability evaluation was increased 
to a 20 percent evaluation from that date, for the second 
rating stage, the criteria that would warrant a rating higher 
than 20 percent will be analyzed.  

The December 2005 C&P examiner found that the veteran's 
measurements were as follows:  forward flexion from zero to 
20 degrees; extension from 0 to 15 degrees;  lateral flexion 
on the left and on the right from 0 to 15 degrees; and 
lateral rotation on the left from zero to 30 degrees and on 
the right from zero to 45 degrees.  The sum of those 
measurements results in a combined range of motion 
measurement of  140 degrees, with the normal score being 340 
degrees.  See 38 C.F.R. § 4.71a, General Formula, 
Note (2) (2007) (combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation; normal score is 
340 degrees).  

Since a rating higher than 20 percent under the current 
regulations requires forward flexion of 15 degrees or less, 
and the veteran's forward flexion measured 20 degrees, no 
increased neck disability is warranted under the current 
version of the regulations for the period from December 14, 
2005, forward.  

As for the oldest and middle versions of the regulations, a 
rating higher than 20 percent is available for severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, DC 5290 (2003); 38 C.F.R. § 4.71a, DC 5290 (2002).  
Since the veteran's 20 degrees of forward flexion out of the 
normal range of 45 degrees represents 44 percent of that 
range, and his 140 degrees of combined range of motion out of 
the normal range of 340 degrees represents 41 percent of that 
range, the veteran's limitation of motion is more accurately 
characterized as a moderate limitation rather than a severe 
limitation of motion.  Thus, for the second rating stage, 
under no version of the regulations governing limitation of 
motion of the cervical spine, is an increased rating 
warranted.  In sum, regardless of the version of the 
regulations that is applied, for both rating stages, no 
increased rating is warranted under the limitation of motion 
criteria.  

B.  Intervertebral disc syndrome criteria 

The criteria for evaluating IDS under the oldest version of 
the regulations are very different from the criteria under 
the middle and current versions.  Compare 38 C.F.R. § 4.71a, 
DC 5293 (2002) with 38 C.F.R. § 4.71a, DC 5293 (2003) and 
38 C.F.R. § 4.71a, DC 5243 (2007). 

Under the oldest version of the regulations, DC 5293 
authorizes a 60 percent rating for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  A 40 percent rating is 
authorized for recurring attacks of severe IDS with 
intermittent relief.  A 20 percent rating is available for 
recurring attacks of moderate IDS.  38 C.F.R. § 4.71a, 
DC 5293 (2002).  

The middle and current versions of the regulations establish 
alternative methods for determining the rating for IDS and 
the higher rating from the alternative criteria is the rating 
to be assigned.  38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. 
§ 4.71a, DC 5243 (2007).  One method is to evaluate the 
disability on the basis of the criteria for incapacitating 
episodes, which are listed immediately following the 
respective diagnostic codes (and which, under the current 
version of the regulations, are included in a table entitled 
the Incapacitating Episodes Formula).  A 20 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
evaluation of 40 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. 
§ 4.71a, DC 5243 (2007).  An incapacitating episode is 
defined as a period of acute signs and symptoms due to IDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003); 38 C.F.R. § 4.71a, DC 5243, Note (1) (2007).  

The alternative method for evaluating IDS is determined by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
veteran's chronic orthopedic and neurologic manifestations of 
IDS along with evaluations for all other related 
disabilities.  Chronic orthopedic and neurological 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
DC 5293, Note (1) (2003); 38 C.F.R. § 4.71a, DC 5243 (2007).  

In the sections below, the oldest version of IDS criteria, as 
well as the criteria set forth in the middle and current 
versions of the regulations will be applied to each of the 
rating stages to determine whether ratings higher than those 
assigned are warranted.  

1.  Period prior to December 14, 2005 

There is no evidence of IDS during the period prior to 
December 14, 2005.  The veteran was not diagnosed with IDS by 
either the May 2000 or the April 2002 C&P examiners.  Neither 
examination report provides findings of neurological symptoms 
relating to the veteran's cervical spine.  The May 2000 C&P 
examiner found pulses +2 bilaterally.  The April 2002 
examiner found no spasms, no radicular pain from the neck to 
the upper extremities, and concluded there were no neurologic 
deficits of the cervical spine.  Thus, an increased rating is 
not warranted for the period prior to December 14, 2005, on 
the basis of the IDS criteria under the oldest regulations.  

Similarly, using the criteria for the middle and current 
versions of the regulations, there is no evidence of IDS 
during the first rating stage.  The record is silent as to 
incapacitating episodes.  Aside from C&P examinations to 
determine the severity of his condition for rating purposes, 
the veteran rarely sought a physician's care concerning his 
neck disability.  He did seek medical treatment for his neck 
as a result of his car accidents in April 2003 and in 
June 2005, but there is nothing in those treatment notes 
describing incapacitating episodes or prescribing bed rest.  
Thus, under the incapacitating episode method of evaluating 
IDS, no increased rating is warranted for the first rating 
stage.  

There are no neurological manifestations of IDS during the 
first stage of the veteran's disability rating for the period 
prior to December 14, 2005.  The April 2002 C&P examiner 
found that there were no spasms, no radicular pain from the 
neck to the upper extremities, and no neurologic deficits of 
the cervical spine.  As a result, no rating under Diagnostic 
Code 8513 is warranted, let alone a rating higher than the 
10 percent assigned to the neck disability.  

As for the chronic orthopedic manifestations, as discussed 
above, the only orthopedic manifestation that would permit a 
rating higher than 10 percent is authorized under the 
limitation of motion criteria.  As discussed in section I.A.1 
of this decision, no increased rating is warranted under that 
criteria.  As a result, for the first rating stage, no 
increased rating is warranted under the second method of 
evaluating IDS.  In sum, for the period prior to December 14, 
2005, regardless of which method of IDS evaluation is used, 
an increased neck disability rating is not warranted on this 
record.  



2.  Period from December 14, 2005 

The December 14, 2005, C&P examination report contains 
evidence of some neurological symptoms related to the 
cervical spine.  The examiner recorded that the veteran 
complained of neck pain that radiated to the top of the 
shoulder and into his arm.  The examiner noted that the 
veteran's head was tipped to the left.  Inspection of the 
cervical spine revealed fairly normal curvature of the 
cervical spine area.  He found that repetitive motion of the 
cervical spine caused additional pain but no loss of motion 
on either side.  Upon neurologic examination, the examiner 
found that the veteran's coordination was fair but there may 
have been some balance problems.  Deep tendon reflexes were 
equal and fairly active at the biceps, triceps, and 
brachioradialis, left and right sides approximately the same.  
Vibratory sense was somewhat diminished on the left upper 
extremity as was light touch sensation particularly of the 
distal part of the left upper extremity.  Muscle strength, 
however, was okay and essentially equal about 4/5 in all 
muscle groups in the upper extremities, equal, left and 
right.  No electromyography (EMG) test was conducted.  

Under the oldest version of the regulations governing IDS, a 
40 percent rating is available for recurring attacks of 
severe IDS with intermittent relief.  38 C.F.R. § 4.71a, 
DC 5293 (2002).  But there is no evidence in the record that 
the veteran ever experienced recurring attacks of severe IDS.  
He has not been diagnosed with intervertebral disc syndrome.  
He complained of chronic pain rather than recurring periods 
of pain.  Indeed, he told the December 2005 C&P examiner that 
he always experienced pain on a level of 6 out of 10, and 
when, after repetitive motion, he experienced additional 
pain, he described that as at a level of 7 out of 10.  Thus, 
an increased rating on the basis of the oldest IDS criteria 
is not warranted for the period following December 14, 2005.  

Nor is an increase warranted by using the middle and current 
versions of the regulations.  Applying the incapacitating 
episodes method of evaluating IDS, not only is there no 
evidence of any periods of acute signs and symptoms due to 
IDS, there is no evidence that the veteran's neck condition 
required bed rest prescribed by a physician or that he was 
receiving treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5293, Note (1) (2003); 38 C.F.R. § 4.71a, DC 5243, Note 
(1) (2007).  So, under the first method for evaluating IDS, 
no increased rating for the neck disability is warranted for 
the second rating stage. 

Applying the alternative method for evaluating IDS under the 
middle and current versions of the regulations, the 
orthopedic manifestations and the neurological manifestations 
must be analyzed separately.  The veteran's forward flexion 
of 20 degrees would warrant a 20 percent rating because 
flexion was greater than 15 degrees but not greater than 
30 degrees.  38 C.F.R. § 4.71a, General Formula (2007);  
38 C.F.R. § 4.71a, DC 5290 (20 percent rating for moderate 
limitation of motion of the cervical spine).  A 30 percent 
rating is not warranted under the oldest and the middle 
version of the regulations because with 44 percent of his 
cervical spine range of motion intact, his limitation of 
motion is not severe.  38 C.F.R. § 4.71a, DC 5290.  
Similarly, a higher rating under the current version of the 
regulations is not warranted because flexion of the cervical 
spine is not less than 15 degrees nor does the veteran have 
ankylosis of the spine.  38 C.F.R. § 4.71a, General Formula 
(2007).  Thus, the highest rating using the orthopedic 
manifestations is a 20 percent rating.  So, no rating higher 
than 20 percent based on the orthopedic criteria can be 
assigned for the period from December 14, 2005.  

The neurological manifestations of the neck disability must 
also be analyzed.  The rating criteria for radial nerve 
involvement is found in Diagnostic Codes 8510 to 8513, and 
their corresponding diagnostic codes for neuritis and 
neuralgia.  38 C.F.R. § 4. 124a, Diseases of the Peripheral 
Nerves.  Radiculopathy of the right (dominant) shoulder was 
assigned a separate rating in the July 2007 rating decision, 
which was not appealed and is not before this Board.  In July 
2007, the RO also recharacterized the veteran's service-
connected residuals of a left shoulder injury as "residuals, 
left shoulder injury (non-dominant), with radiculopathy of 
the left shoulder, forearm and hand" and assigned an 
increased rating of 30 percent under Diagnostic Code 8513.  
The evaluation assigned for this disability is on appeal 
before the Board. 

With respect to the radial nerve of the non-dominant upper 
extremity, a 20 percent rating is available for mild, 
incomplete paralysis, a 30 percent rating is available for 
moderate, incomplete paralysis, a 60 percent rating is 
available for severe, complete paralysis, and an 80 percent 
rating is available for complete paralysis.  38 C.F.R. § 4. 
124a, DC 8513.  

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum rating equal to 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  Peripheral 
neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

As a result of the December 2005 C&P examination, the RO 
increased the veteran's left shoulder disability rating to 
30 percent from December 14, 2005, based on the neurological 
rating criteria because that examiner concluded that the 
veteran's impairment of the left shoulder and upper extremity 
was due to his neck disability.  Thus, the neurological 
rating criteria must be analyzed to determine whether a 
rating higher than 30 percent is warranted for the second 
rating stage. 

First, since the veteran has already been assigned the 
highest rating for neuralgia of the radial nerve, no 
increased rating is warranted on the basis of neuralgia.  
38 C.F.R. § 4.124 (maximum rating is rating for a moderately 
severe, incomplete paralysis of the nerve, which is 
30 percent under DC 8513); 38 C.F.R. § 4.124, DC 8513.  

Second, no rating for neuritis of the radial nerve is 
warranted under DC 8613.  38 C.F.R. § 4.123 (2007).  
According to the December 2005 C&P examiner, the muscle tone 
of the veteran's arms was excellent, and his strength in the 
upper extremities was 4/5, so there was no muscle atrophy.  
The deep tendon reflexes were equal and fairly active at the 
biceps and triceps and brachioradials, left and right sides 
the same.  There were thus no findings of loss of reflexes.  
And while the examiner found the veteran's vibratory senses 
to be somewhat diminished on the left upper extremity as to 
light touch sensation, particularly of the distal part of the 
upper left extremity, there were no other sensory 
deficiencies noted.  Moreover, the veteran has never 
complained of excruciating pain, except for bitter complaints 
of pain at the April 2002 C&P examination, which has already 
been found to be evidence that lacks credulity.  Thus, with 
no muscle weakness, no diminished reflexes, and no 
excruciating pain, and with the only sensory disturbance to 
be a somewhat diminished ability to feel a light touch on the 
back of the left arm, no increased rating for the neck 
disability is warranted on the basis of the criteria for 
neuritis of the radial nerve.  38 C.F.R. § 4.123, DC 8613 
(2007).  

Nor is an increased rating for the period from December 14, 
2005, warranted under the criteria for paralysis of the 
radial nerve.  38 C.F.R. § 4.124a, DC 8513.  For an 
80 percent rating, the veteran's nerve would have to be 
completely paralyzed and there is no evidence of complete 
paralysis.  Thus, the only possible rating higher than the 
30 percent already assigned for the period from December 14, 
2005, is a 60 percent rating for severe, incomplete paralysis 
of the radial nerve.  38 C.F.R. § 4.124a, DC 8513.  

The record does not reflect a severe neurological condition.  
As noted, the veteran's reflexes have not been affected by 
his radiculopathy.  The only impairment of his feeling is the 
inability to detect a light touch on the back of his left 
arm.  He has no muscle atrophy, which indicates that he has 
been using his left shoulder and arm.  Indeed, although he 
asserts that he cannot lift heavy objects or run at his job 
as a casino security guard, there is no evidence that his 
shoulder and arm are severely impaired by radiculopathy.  He 
drives a car.  He performs the activities of daily living.  
He remains employed.  He complains of pain and weakness upon 
repetitive motion and he holds his head to one side.  But the 
record reflects that he seeks no medical treatment for his 
condition.  And he takes only 2 pain pills and 2 over-the-
counter pain relievers each week for pain.  These symptoms do 
not constitute a severe, neurological impairment.  Indeed, 
they more nearly describe a mild neurological manifestation 
of his neck disability.  Thus, no neurological rating for the 
neck disability in excess of 30 percent for the period from 
December 14, 2005, is warranted on this record.  

Since the record does not establish a rating higher than 
20 percent for the orthopedic manifestations of the neck 
disability and higher than 30 percent for the neurological 
manifestations of the neck disability, no increased rating is 
warranted for the second rating stage with respect to the IDS 
criteria.  

II.  Schedular rating for left shoulder disability 

A.  Neurological criteria

The neurological criteria for the left shoulder disability 
have already been discussed in sections I.B.1 and I.B.2, when 
the IDS criteria were applied to the neurological 
manifestations of the neck disability.  In other words, for 
rating purposes, the RO assigned the neurological 
manifestations of the neck disability a separate rating, but 
since those manifestations related to the veteran's left 
shoulder, the disability was identified as residuals of a 
left shoulder disability (non-dominant), with radiculopathy 
of the left shoulder, forearm, and hand, which is here called 
the left shoulder disability.  

As discussed above, no rating higher than the 20 percent 
rating assigned for the first rating stage and higher than 
the 30 percent rating assigned for the second rating stage is 
warranted.  

B.  Musculoskeletal criteria

The shoulder is part of the musculoskeletal system and the 
criteria for the shoulder and arm found in DC 5201 were 
originally used to rate the left shoulder disability.  
Accordingly, the shoulder and arm provisions will also be 
analyzed here to determine whether a rating higher than the 
assigned 20 percent rating prior to December 14, 2005, and 
higher than the assigned 30 percent rating from that date is 
warranted under DCs 5200 to 5203.  38 C.F.R. § 4.71a (2007).   
Since the veteran is right-handed, the criteria for rating a 
minor system is appropriate.  But some of those diagnostic 
codes are not applicable here because the veteran does not 
have ankylosis (DC 5200) nor has there been malunion, 
nonunion, fibrous union, or dislocation of the clavicle, 
scapula, or humerus. 38 C.F.R. § 4.71a, DCs 5202, 5203 
(2007).  

Thus, only the musculoskeletal criteria under Diagnostic Code 
5201, for limitation of motion of the arm, applies here.  
That diagnostic code provides for a 30 percent rating for 
limitation of arm motion to 25 degrees from the body.   
38 C.F.R. § 4.71a, DCs 5201 (2007).  Since that is not higher 
than the 30 percent rating assigned from December 14, 2005, 
no increased rating from that date is warranted under 
DC 5201.  

For the period prior to December 14, 2005, there is no 
evidence that the veteran's arm motion was limited to 25 
degrees from his side.  Although the inability to raise one's 
arm away from the side of one's body would be a symptom 
within a lay person's knowledge, the veteran has never 
described such a limitation in his statements to support his 
claims or in any of his statement to medical examiners.  The 
May 2000 C&P examiner described the limitation of the 
veteran's arm motion as being unable to raise his arm above 
his shoulder.  The April 2002 C&P examiner noted that the 
veteran had pain-free full range of motion on the left side 
when he removed his hat and took off his shirt.  He recorded 
that there was no incoordination of the left upper extremity.  
In his musculoskeletal exam, the December 2005 examiner noted 
that the veteran had abduction of the left arm to 80 degrees 
with pain.  Thus, the evidence does not establish that his 
arm motion was limited to 25 degrees from his side.  On this 
record, no increased rating is warranted on the basis of the 
shoulder and arm criteria.  

III.  Schedular rating for low back disability 

Unlike the neck disability and the shoulder disability, the 
RO did not assign staged ratings for the low back disability, 
but assigned a 10 percent rating from June 1, 2000 (the day 
after the veteran's discharge from service), forward.  Thus, 
the evidence for the entire rating period will be analyzed 
under all three versions of the spine regulations to 
determine whether a rating higher than 10 percent is 
warranted.  

Using the oldest and middle versions of the spine 
regulations, there are several diagnostic codes that are not 
applicable to the veteran's low back disability because that 
disability does not involve a fracture (DC 5285), ankylosis 
(DC 5286, 5289), the cervical spine (DCs 5287, 5290), the 
dorsal spine (DCs 5288, 5291), or an injury to the sacro-
iliac (DC 5294).  38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4.71a 
(2003).  The criteria relating to those disabilities in the 
current regulations are also not applicable here.  38 C.F.R. 
§ 4.71a, General Formula (2007).  The remaining criteria for 
limitation of motion, lumbosacral strain, and intervertebral 
disc syndrome will be analyzed here.  

Although the veteran's lumbar spine X-rays show minimal 
evidence of degenerative disc disease with early osteophyte 
formation suggested, the arthritis rating criteria need not 
be separately analyzed here.  With a rating of 10 percent 
assigned to the low back disability, the veteran has already 
been assigned the highest rating possible for degenerative 
arthritis of the cervical spine without limitation of motion.  
See 38 C.F.R. §§ 4.45(f) (the lumbar spine is considered a 
group of minor joints on par with one major joint group); 
4.71a, Diagnostic Code 5003 (a 20 percent rating is available 
only for involvement of 2 or more minor joint groups).  When 
there is limitation of motion of the joints involved, the 
arthritis is rated on the basis of the range of motion 
criteria.  As discussed above, the criteria for limitation of 
motion of the cervical spine under the musculoskeletal rating 
schedule is one set of criteria to be analyzed with respect 
to the low back disability.  Since the veteran cannot be 
rated twice for the same aspect of a disability, the 
arthritis provisions will not be separately addressed here.  
38 C.F.R. § 4.14 (2007) (evaluation of the same manifestation 
under different diagnostic codes is to be avoided).  

A.  Limitation of motion criteria

With respect to limitation of motion, under the current 
version of the regulation, a 20 percent rating is available 
for forward flexion of greater than 30 degrees but not 
greater than 60 degrees, or for a combined range of motion 
for the thoracolumbar spine of not greater than 170 degrees.  
38 C.F.R. § 4.71a, General Formula (2007).  Under the oldest 
and middle versions of the regulations, DC 5292 authorizes a 
20 percent rating for moderate limitation of motion of the 
lumbar spine and a 40 percent rating for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a (2002); 
38 C.F.R. § 4.71a (2003).  

At the May 2000 C&P examination, no limitation of motion 
measurements were taken with respect to the veteran's lumbar 
spine.  And while the examiner discussed the limitation of 
motion of the left shoulder, that report is silent as to low 
back limitation of motion.  No increased rating is warranted 
based on that examination report. 

The April 2002 C&P examiner did not provide all range of 
motion measurements.  He pointed out that he observed forward 
flexion of 90 degrees and left and right lateral extension to 
30 degrees without any pain or difficulty when the veteran 
was not aware of his observations.  But when the veteran was 
aware of the measurements, his forward flexion was only to 70 
degrees and although his left and right lateral flexion was 
to 30 degrees, he complained bitterly of the pain.  As 
discussed in section I.A.1 of this decision, the Board finds 
the veteran's evidence with respect to his pain and 
limitation of motion during the April 2002 examination to 
lack credibility.  Thus, no increased rating for limitation 
of motion of the lumbar spine is warranted on the basis of 
the April 2002 examination.  

The following range of motion measurements for the lumbar 
spine were taken at the December 2005 C&P examination:  
forward flexion of 90 degrees; extension of 30 degrees; left 
and right lateral flexion of 30 degrees each; and right and 
left rotation of 30 degrees each.  Thus, the combined range 
of motion for the thoracolumbar spine was 240 degrees.  See 
38 C.F.R. § 4.71a, General Formula, Note (2) (combined range 
of motion for the thoracolumbar spine is the sum of the range 
of motion measurements for forward flexion, extension, left 
and right lateral flexion, and left and right rotation).  
Since the measurements show no limitation of motion at all, 
regardless of the version of regulations that is applied, no 
increased rating is warranted on the basis of the 
December 2005 C&P examination findings for the lumbar spine.  

Since the record does not establish any significant 
limitation of motion of the lumbar spine, an increased rating 
on the basis of that criteria is not warranted for any time 
during the rating period.  



B.  Lumbosacral strain criteria 

Under the oldest and middle versions of the regulations, a 
20 percent rating is available for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  
38 C.F.R. § 4.71a, DC 5295 (2002); 38 C.F.R. § 4.71a, DC 5295 
(2003).  As for the current version of the regulations, a 
20 percent rating is available for muscle spasm or guarding 
that causes gait alteration or scoliosis or reversed lordosis 
or abnormal spinal contour.   38 C.F.R. § 4.71a, General 
Formula (2007).  

None of those symptoms is present here.  No C&P examiner has 
found that there were muscle spasms.  In the findings section 
of the April 2002 X-rays, the radiology report noted minimal 
evidence of sclerosis of the lumbar spine, but in the 
diagnosis section, the radiology examiner reported normal 
alignment of the lumbar vertebral bodies with no significant 
degenerative change suggested.  At the corresponding 
April 2002 C&P examination, the examiner noted the X-ray 
report evidence of mild rotary sclerosis at L-2, L-3, and L-4 
levels, but found there were no postural abnormalities of the 
lumbar spine.  Similarly, the December 2005 C&P examiner 
found no evidence of abnormalities of the lumbar spine.  And, 
as discussed in the section immediately above, the veteran 
experienced no loss of lumbar spine motion during the entire 
rating period.  On this record, regardless of which version 
of the regulations is applied, no increased rating is 
warranted on the basis of the lumbosacral strain criteria.  

C.  Intervertebral disc syndrome criteria

Before the December 2005 C&P examination, there is no 
evidence at all of neurological manifestations of the 
veteran's low back disability.  See May 2000 C&P examination 
(pulses +2 bilaterally; no neurologic deficits of the lumbar 
spine); April 2002 C&P examination (no radicular pain from 
the lumbar spine in the legs; no neurological deficits of the 
lumbar spine); July 2005 Primary Care Physician (one month 
after car accident, there was negative straight leg raising).  

A few neurological symptoms were recorded at the 
December 2005 C&P examination.  The veteran had diminished 
sensation in both lower extremities, just above the ankles to 
the toes, detected with monofilament testing, as well as 
vibratory sense on the left side greater than the right.  And 
the veteran showed poor tandem walking.  But Babinski test at 
that examination was negative.  And, after completing the 
examination, that C&P examiner concluded that there was no 
sciatic neuropathy and no positive neurological findings 
attributable to the lumbar spine.  
Without neurological manifestations of the low back 
disability, the IDS criteria are not applicable at all.  
38 C.F.R. § 4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5293 
(2003); 38 C.F.R. § 4.71a, DC 5243 (2007).  Thus, no 
increased rating on the basis of the IDS criteria is 
warranted on this record.  

In sum, regardless which version of the regulations are 
applied, having applied all relevant schedular criteria, no 
rating higher than those assigned by the RO for the two 
rating stages is warranted on this record.  

IV.  Other rating considerations 

A.  Functional limitations 

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the veteran 
during flare-ups.  DeLuca v. Brown, supra.  

Where a diagnostic code is not predicated on limited range of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  The General Counsel for VA has issued an 
opinion, however, that 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (Intervertebral Disc Syndrome), involves loss of range 
of motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson, supra, when a 
disability is evaluated under the IDS criteria, 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  

The veteran claims that pain limits his functional abilities 
in many ways.  He can not lift anything greater than 25 
pounds and whenever he pushes or lifts something, he 
experiences pain.  He can not run on his job.  If he walks 
for 4 blocks, he needs a cane and he experiences pain.  It 
hurts to turn the steering wheel of his car.  He can not sit 
for a long period of time in a meeting.  If he has to keep 
his head still for an extended period, his neck pain 
increases.  He is limited as to what jobs he can do around 
the house.  He is limited as to his leisure activities.    

On the other hand, the veteran rarely seeks medical treatment 
for these disabilities.  He takes very little pain 
medication.  He performs all activities of daily living, 
including household chores since he wife died more than 10 
years ago.  He maintains employment.  He has good muscle tone 
and strength, indicating that he is continuing to move his 
arms and legs.  Moreover, since he has once exaggerated his 
symptoms during a medical evaluation concerning the severity 
of his condition, the Board is skeptical about relying solely 
on his uncorroborated statements as to the degree of pain and 
functional limitation he experiences.  But see January 2004 
Nursing Intake Note (veteran sought refill of pain medication 
because he was still having a lot of low back pain on any 
movement).  

But even if the veteran does experience pain during the 
activities described, he has been generously compensated for 
his pain by the disability ratings that have been assigned.  
For the period before December 14, 2005, the combined rating 
of 40 percent for the disabilities at issue on appeal is more 
than adequate for his pain and functional limitation because 
there is very little credible evidence of functional 
limitation in the record for that period.  As for the period 
from December 14, 2005, the veteran has produced a few 
statements about his pain and describes some of the 
activities that are affected by that pain.  But with respect 
to the second rating stage, the disabilities on appeal have 
been assigned a combined rating of 60 percent with very 
little objective evidence of neurological impairment other 
than the veteran's statements.  In the absence of objective 
evidence supporting his functional limitation claim, no 
increased rating on the basis of functional limitation due to 
pain is warranted on this record.    

B.  Extra-schedular evaluation 

Nor is extra-schedular consideration warranted for any of the 
veteran's disabilities at issue in this appeal.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  Extra-schedular evaluations 
are appropriate only when the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

The schedular evaluation in this case, however, is not 
inadequate.  The veteran complains that certain motions cause 
him pain, but that is hardly an exceptional occurrence with 
disabilities of the thoracic spine, lumbar spine, and the 
residuals of a left shoulder injury, with radiculopathy.  
There is no evidence in the record that the veteran has lost 
work because of his disabilities.  There is no evidence of 
any hospitalizations for any of the disabilities.  The 
schedular evaluations adequately compensate the veteran for 
his disabilities.  

C.  Reasonable doubt

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Similarly, when after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3. 
Specifically, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Here, there is very little evidence concerning any of the 
schedular criteria for a rating higher than what was assigned 
to each disability.  There is some subjective evidence of 
functional limitation due to pain, but as discussed above, 
the assigned disability ratings compensate the veteran for 
any functional limitation due to pain.  There is no evidence 
concerning extra-schedular evaluations.  Since the evidence 
against the claim is much greater than that in favor, there 
is no reasonable doubt to resolve.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule inapplicable 
when the preponderance of the evidence is against the claim).  
On this record, no increased rating is warranted on any 
theory.  

V.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the veteran  
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

After the adverse rating decision, the RO/AMC sent the 
veteran several letters (in March 2003, August 2003, and 
November 2005) notifying him of the evidence necessary to 
substantiate his claim that did not meet all of the notice 
requirements.  But after the Board's June 2006 remand, the 
RO/AMC sent a June 2006 letter that met all the notice 
criteria.  It described the evidence necessary to 
substantiate a claim for an increased rating, identified what 
evidence VA was collecting, requested the veteran to send in 
particular documents and information, identified what 
evidence might be helpful in establishing his claim, invited 
the veteran to send VA whatever evidence he had in his 
possession pertaining to his claim, and addressed what 
evidence was necessary with respect to the rating criteria 
and the effective date of an award for service connection.  
That June 2006 letter was sent long before the July 2007 
supplemental statement of the case that readjudicated the 
veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (a statement of the case or a supplemental 
statement of the case can be considered a readjudication of a 
claim after the issuance of proper notice); see also Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  Thus, VA met 
its notification duty.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records, by obtaining his VA 
medical treatment records, and by conducting three C&P 
examinations.  

The most recent C&P examination was conducted in 
December 2005.  A decision regarding an increased rating must 
reflect the veteran's current condition.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (in a claim for an increased 
rating, the present level of the disability is of primary 
concern).  But there is no evidence in the record that the 
veteran's condition has worsened since the December 2005 C&P 
examination.  The RO's June 2006 letter advised the veteran 
that to establish entitlement to an increased evaluation for 
his disabilities, the evidence must show that his 
disabilities have gotten worse.  In response to that letter, 
a VA Form 21-4138 (statement in support of claim) was 
submitted by the veteran that asserted, without identifying a 
time frame, "My condition has gotten worse."  He then 
listed several subjective complaints about his functional 
limitations as a result of his disabilities that were very 
similar to ones he had previously identified seven months 
earlier at his C&P examination.  Since the veteran's 
statement does not provide evidence of a condition that had 
worsened since the December 2005 C&P examination, a remand 
for the purposes of an examination is not necessary to decide 
the claim.  


ORDER

An initial disability rating for degenerative changes of the 
cervical spine in excess of 10 percent prior to December 14, 
2005, and in excess of 20 percent from December 14, 2005, is 
denied.    

An initial disability rating for residuals of left shoulder 
injury, non-dominant, with radiculopathy of the left 
shoulder, forearm, and hand, in excess of 20 percent prior to 
December 14, 2005, and in excess of 30 percent from 
December 14, 2005 is denied.    

An initial disability rating for degenerative changes of the 
lumbosacral spine in excess of 10 percent is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


